Citation Nr: 1401065	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  09-38 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disability, to include degenerative arthritis and status-post total knee arthroplasty.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The case was most recently remanded by the Board in December 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that another remand is necessary regarding the Veteran's service connection claim for low back and bilateral knee disabilities.  

In its December 2012 remand, the Board requested that the Veteran be scheduled for a new examination with respect to these three issues.  

He was afforded a VA examination in March 2013 during which the examiner found that his claims were not "well-grounded."  Regarding the back claim, the examiner was asked to specifically opine whether there is clear and unmistakable evidence that any diagnosed low back disability preexisted service and, if so, whether such disability was permanently aggravated by service beyond the natural progression of the disability.  The examiner provided a negative nexus opinion as to direct service connection, but did not fully address the preexisting aspect of the back claim.  The examiner noted that the Veteran was shown to have treatment for back pain prior to service, but he did not provide an opinion as to whether this evidence clearly and unmistakably showed his back disability preexisted service and was not aggravated beyond its natural progression.  

With respect to the knee claims, the March 2013 examiner discussed whether the right and left knee disabilities were the "natural progression" of the conditions and also found that they were not "well-grounded."  Although the Board appreciates the examiner's attempts to be thorough in his opinions, this has resulted in opinions that are based upon an inaccurate standard (i.e. his finding that the claim is not well grounded) and included a discussion of whether the knee disabilities were a natural progression of the condition, which is a discussion used for preexisting disabilities.  As such, these opinions are inadequate.  

The April 2013 opinion from an AMC physician essentially reiterated the March 2013 examination report.  Additionally, she noted that it would be mere speculation provide a clinical diagnosis based upon the Veteran's presumed injuries to the knees during service, but then found that "any injuries sustained were minor and resolved without complication."  This opinion also did not include a clear discussion and opinion regarding the aggravation claim for his back disability.  It seems she both found that the back disability did and did not preexist service.  

The Board is obligated by law to ensure that the Agency of Original Jurisdiction (AOJ) complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the issue must once again be remanded.  As such, the Board finds that the Veteran's claim should be again be remanded for a new examination to determine the nature and etiology of his low back and bilateral knee disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file, to an appropriate examiner for a records review and request that he or she provide an opinion with respect to the Veteran's low back and bilateral knee disabilities.  If possible, the records review/opinion should be performed by someone who has not previously examined the Veteran.  

The claims file and any pertinent evidence in Virtual VA/VBMS should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  The examiner is asked to assume the Veteran is credible as to his reports of an in-service injury to his knees and back when his truck tripped a mine and his knees hit the dashboard.

(a)  After reviewing the file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed low back, right knee, or left knee disability was caused or aggravated by his military service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

(b)  In addition, the examiner is requested to opine as to whether there is clear and unmistakable evidence that any diagnosed low back disability preexisted service and, if so, whether such disability was permanently aggravated by service beyond the natural progression of the disability.  The examiner is asked to provide an opinion with the "clear and unmistakable" language, if possible.  

The examiner should provide a complete rationale for any opinions provided.

It is left to the examiner's discretion whether the Veteran should be physically examined again.  

2.  After the above is complete, readjudicate the Veteran's claims.  If one or more of the claims remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


